DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closeable maintenance opening (Claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-13, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrases “wherein the first cassette handler arm is configured to only be able to reach the plurality of first cassette storage positions of the plurality of cassette storage positions, wherein the second cassette handler arm is configured to only be able to reach the plurality of second cassette storage positions of the plurality of cassette storage positions” (emphasis added) in Claims 1 and 22 are new matter. Since the first and second cassette handler arms are able to reach other positions besides the plurality of first and second cassette storage positions of the plurality of cassette storage positions, respectively, the phrases are new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-10, 12-13, and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger et al. (US 2002/0099470) in view of Bonora et al. (US 6,579,052) (“Bonora”), Shatas (US 5783834), and Suzuki (US 2019/0019707). Zinger discloses:
Claim 1: a cassette storage (FIG. 3, 8/33) having a plurality of cassette storage positions and configured to store a plurality of wafer cassettes (212); a first cassette handler comprising a first cassette handler arm (FIG. 3/8, 32); cassette handler (FIG. 8, 32) configured to transfer wafer cassettes to and from cassette storage positions while supporting the wafer cassettes on a cassette handler arm (31; paragraph [0050], FIG. 3/8); wherein the plurality of cassette storage positions comprises a plurality of first cassette storage positions and a plurality of second cassette storage positions, wherein the first cassette handler arm is configured to only be able to reach the plurality of first cassette storage positions of the plurality of cassette storage positions (the plurality of first cassette storage positions is defined by where the first cassette handler places its cassettes);
Claim 2: wherein the cassette handler arm is provided with a gripper constructed and arranged to be moveable in a first direction underneath a wafer cassette at a cassette storage position to pick up the cassette (FIG. 8; 302/etc.; paragraph [0048], lifting the cassette in the direction);
Claim 7: wherein the gripper has a triangular shape with one of its corners extending in the direction (FIG. 8; upper corner extends up);
Claim 8: wherein each of the cassette handler is provided with an elevator mechanism (35) configured to reach wafer cassettes placed on cassette storage positions at different vertical heights within the cassette handling space;
Claim 9: wherein the elevator mechanism of each of the cassette handler is arranged on a wall of the cassette handling space (FIG. 1);
Claim 10: wherein the cassette storage is configured to store at least 20 wafer cassettes (4 positions at 8 in FIG. 3, 7 positions in FIG. 1 equals 28 positions, or more than 20); 
Claim 12: wherein the wafer cassettes are embodied as Front Opening Unified Pods (FOUP's; “FOUP cassette 212”);
Claim 13: further comprising at least one cassette in-out port provided in a wall bounding the cassette handling space, wherein the cassette handling mechanism is configured to additionally transfer wafer cassettes to and from the at least one cassette in-out port (in-out ports shown as rectangles in FIG. 1; FIG. 3); wherein the at least one cassette in- out port comprises a rotatable tables to rotate the cassettes into correct alignment with either the first cassette handler or the second cassette handler (8 rotates);
Claim 17: a closeable maintenance opening (5; partitions are closable); and wherein the cassette storage is provided with a rotatable cassette storage carrousel carousel (at 8 in FIG. 3) having at least a part of the cassette storage positions, and wherein the rotatable cassette storage carousel is configured to rotated around a vertical storage carousel axis (FIG. 1); and wherein the cassette storage is further provided with a plurality of storage racks disposed on a wall (at 30/37; FIG. 1/3), wherein the cassette handling space is accessible via the closeable maintenance opening and wherein at least one of the plurality of storage racks is removable from the cassette handling space through the closeable maintenance opening (at least manually removable);
Claim 20: wherein the assembly further comprises: at least one cassette load/retrieve position associated with at least one wafer transfer position in front of at least one wafer transfer opening provided in a wall bounding the cassette handling space; and, at least one cassette in-out port provided in the wall (FIG. 3; at least one cassette load/retrieve position/wall/at least one cassette in-out port shown in FIG. 1);
Claim 22: a cassette handling space constructed and arranged to handle wafer cassettes for storing wafers, the space comprising: a cassette storage (FIG. 3, 8/33) having a plurality of cassette storage positions and configured to store a plurality of wafer cassettes (212); and a cassette handler (FIG. 8, 32); a first cassette handler comprising a first cassette handler arm (FIG. 3/8, 32);
wherein the plurality of cassette storage positions comprises a plurality of first cassette storage positions and a plurality of second cassette storage positions, wherein the first cassette handler arm is configured to only be able to reach the plurality of first cassette storage positions of the plurality of cassette storage positions (the plurality of first cassette storage positions is defined by where the first cassette handler places its cassettes);
 configured to transfer wafer cassettes to and from cassette storage positions while supporting the wafer cassettes on a cassette handler arm (31; paragraph [0050], FIG. 3/8);
Claim 23: a cassette handling space constructed and arranged to handle wafer cassettes for storing wafers, the space comprising: closeable maintenance opening (5; partitions are closable); a cassette storage (FIG. 3, 8/33) having a plurality of cassette storage positions and configured to store a plurality of wafer cassettes (212); a rotatable cassette storage carousel (with vertical storage carousel axis) (FIG. 1); wherein the cassette storage is further provided with a plurality of storage racks disposed on a wall (at 30/37; FIG. 1/3), wherein the cassette handling space is accessible via the closeable maintenance opening and wherein at least one of the plurality of storage racks is removable from the cassette handling space through the closeable maintenance opening (at least manually removable); a cassette handler (FIG. 8, 32) configured to transfer wafer cassettes to and from cassette storage positions while supporting the wafer cassettes on a cassette handler arm;
Claim 24: wherein the cassette handler arm is provided with a gripper constructed and arranged to be moveable underneath a wafer cassette at said one cassette storage position to pick up the cassette (FIG. 8; 302/etc.; paragraph [0048], lifting the cassette in the direction).

Zinger does not directly show:
Claim 1: a second cassette handler arm; wherein the second cassette handler arm is configured to only be able to reach the plurality of second cassette storage positions of the plurality of cassette storage positions; wherein the cassette handler arm is provided with a detector to detect a cassette that is spaced apart from the cassette handler arm, wherein each of the cassette handlers is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from, and the detector is positioned to transmit signals in a direction of, one of the plurality of cassette storage positions, and wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position;
Claim 2: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit the signals outward along a path generally parallel to the central, longitudinal axis of the gripper;
Claim 5: wherein the detector is mounted near an edge of the gripper;
Claim 6: wherein the detector is constructed and arranged to detect the cassette in a detection area and the detector is mounted near an edge of the gripper with the detection area adjacent to the gripper;
Claim 18: wherein the detector comprises: a laser or a laser emitting diode to transmit a beam of radiation in the direction; and, a receiver surface sensitive to radiation of the laser beam returned from the wafer cassette when positioned in the said one cassette storage position;
Claim 19: wherein the sensor is an acoustic wave sensor constructed and arranged to transmit an acoustic wave in the direction and to receive a reflection of the acoustic wave returned from the wafer cassette when positioned in the said one cassette storage position;
Claim 20: each of the cassette handler is constructed and arranged to move a detection area of the detector towards the at least one cassette load/retrieve position and/or the at least one cassette in-out port to detect a cassette at the at least one cassette load/retrieve position and/or the at least one cassette in-out port;
Claim 21: wherein the detector further detects an orientation of the cassette present at said one cassette storage position;
Claim 22: a second cassette handler arm; wherein the second cassette handler arm is configured to only be able to reach the plurality of second cassette storage positions of the plurality of cassette storage positions; wherein the cassette handler arm is provided with a detector, wherein the cassette handler arm supports a gripper constructed to handle at least one of the wafer cassettes positioned in one of the cassette storage positions, wherein the detector is mounted on the central, longitudinal axis of the gripper, wherein each of the cassette handler is constructed and arranged to move the cassette handler arm to position the gripper proximate to one of the cassette storage positions, and wherein the detector detects whether a cassette is present in the one of the cassette storage positions and, when present, an orientation of the cassette relative to the central, longitudinal axis;
Claim 23: wherein the cassette handler arm is provided with a detector to detect a cassette without contacting the cassette, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from one of the plurality of cassette storage positions, and wherein the detector detects whether a cassette is present at said one cassette storage position;
Claim 24: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit signals outward along a path generally parallel to the central, longitudinal axis of the gripper, and wherein the detector further detects an orientation of the cassette when present in said one cassette storage position.

Bonora shows a similar device having:
Claim 1: wherein the cassette handler arm is provided with a detector to detect a cassette that is spaced apart from the cassette handler arm, wherein each of the cassette handlers is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from … one of the plurality of cassette storage positions, and wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position (column 24, lines 20-23);
wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position (column 24, lines 20-23);
Claim 18: wherein the detector comprises: a laser or a laser emitting diode to transmit a beam of radiation in the direction; and, a receiver surface sensitive to radiation of the laser beam returned from the wafer cassette when positioned in the said one cassette storage position (column 24, lines 20-23);
Claim 20: each of the cassette handler is constructed and arranged to move a detection area of the detector towards the at least one cassette load/retrieve position and/or the at least one cassette in-out port to detect a cassette at the at least one cassette load/retrieve position and/or the at least one cassette in-out port (column 24, lines 20-23);
Claim 21: wherein the detector further detects an orientation of the cassette present at said one cassette storage position (an orientation for picking up cassette);
Claim 22: wherein the cassette handler arm is provided with a detector, wherein the cassette handler arm supports a gripper constructed to handle at least one of the wafer cassettes positioned in one of the cassette storage positions, wherein each of the cassette handler is constructed and arranged to move the cassette handler arm to position the gripper proximate to one of the cassette storage positions, and wherein the detector detects whether a cassette is present in the one of the cassette storage positions and, when present, an orientation of the cassette relative to the central, longitudinal axis (column 24, lines 20-23);
Claim 23: wherein the cassette handler arm is provided with a detector to detect a cassette without contacting the cassette, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from one of the plurality of cassette storage positions, and wherein the detector detects whether a cassette is present at said one cassette storage position (column 24, lines 20-23);
Claim 24: wherein the detector further detects an orientation of the cassette when present in said one cassette storage position (an orientation for picking up cassette);
for the purpose of sensing the position of the FOUP as the cassette handler moves to ensure the  FOUP is properly positioned for maximum handing efficiency (column 24, lines 16-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger as taught by Bonora and include Bonora’s similar device having:
Claim 1: wherein the cassette handler arm is provided with a detector to detect a cassette that is spaced apart from the cassette handler arm, wherein each of the cassette handlers is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from … one of the plurality of cassette storage positions, and wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position;
wherein the detector detects, with the cassette handler arm in the position, a cassette is present at said one cassette storage position;
Claim 18: wherein the detector comprises: a laser or a laser emitting diode to transmit a beam of radiation in the direction; and, a receiver surface sensitive to radiation of the laser beam returned from the wafer cassette when positioned in the said one cassette storage position;
Claim 20: each of the cassette handler is constructed and arranged to move a detection area of the detector towards the at least one cassette load/retrieve position and/or the at least one cassette in-out port to detect a cassette at the at least one cassette load/retrieve position and/or the at least one cassette in-out port;
Claim 21: wherein the detector further detects an orientation of the cassette present at said one cassette storage position;
Claim 22: wherein the cassette handler arm is provided with a detector, wherein the cassette handler arm supports a gripper constructed to handle at least one of the wafer cassettes positioned in one of the cassette storage positions, wherein the detector is mounted on the central, longitudinal axis of the gripper, wherein each of the cassette handler is constructed and arranged to move the cassette handler arm to position the gripper proximate to one of the cassette storage positions, and wherein the detector detects whether a cassette is present in the one of the cassette storage positions and, when present, an orientation of the cassette relative to the central, longitudinal axis;
Claim 23: wherein the cassette handler arm is provided with a detector to detect a cassette without contacting the cassette, wherein the cassette handler is constructed and arranged to move the cassette handler arm to a position in which the cassette handler arm is spaced apart from one of the plurality of cassette storage positions, and wherein the detector detects whether a cassette is present at said one cassette storage position;
Claim 24: wherein the detector further detects an orientation of the cassette when present in said one cassette storage position;
for the purpose of sensing the position of the FOUP as the cassette handler moves to ensure the  FOUP is properly positioned for maximum handing efficiency.

Shatas shows a similar device having:
Claim 1: the detector (52) is positioned to transmit signals in a direction of one of the plurality of cassette storage positions (Shatas’s disclosure is for detecting an object; Bonora discloses the signals, and Shatas discloses specific detector structure for said signals; Shatas detects wafers, primary ref. Zinger detects cassettes in the same field of endeavor);
Claim 2: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit the signals outward along a path generally parallel to the central, longitudinal axis of the gripper (FIG. 3A/3B);
Claim 5: wherein the detector is mounted near an edge of the gripper (FIG. 3A/3B);
Claim 6: wherein the detector is constructed and arranged to detect the cassette in a detection area and the detector is mounted near an edge of the gripper with the detection area adjacent to the gripper (FIG. 3A/3B/4);
Claim 19: wherein the sensor is an acoustic wave sensor constructed and arranged to transmit an acoustic wave in the direction and to receive a reflection of the acoustic wave returned from the wafer cassette when positioned in the said one cassette storage position (column 5, lines 47-49);
Claim 22: wherein the detector is mounted on the central, longitudinal axis of the gripper (FIG. 3A/3B; Shatas’s disclosure is for detecting an object; Bonora discloses the signals, and Shatas discloses specific detector structure for said signals; Shatas detects wafers, primary ref. Zinger detects cassettes in the same field of endeavor);
Claim 24: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit signals outward along a path generally parallel to the central, longitudinal axis of the gripper (FIG. 3A/3B);
for the purpose of efficiently identifying the position of the cassette without user intervention to correctly transfer a cassette. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger and Bonora as taught by Shatas and include Shatas’s similar device having:
Claim 1: the detector is positioned to transmit signals in a direction of one of the plurality of cassette storage positions;
Claim 2: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit the signals outward along a path generally parallel to the central, longitudinal axis of the gripper;
Claim 5: wherein the detector is mounted near an edge of the gripper;
Claim 6: wherein the detector is constructed and arranged to detect the cassette in a detection area and the detector is mounted near an edge of the gripper with the detection area adjacent to the gripper;
Claim 19: wherein the sensor is an acoustic wave sensor constructed and arranged to transmit an acoustic wave in the direction and to receive a reflection of the acoustic wave returned from the wafer cassette when positioned in the said one cassette storage position;
Claim 22: wherein the detector is mounted on the central, longitudinal axis of the gripper;
Claim 24: wherein the detector is mounted on the central, longitudinal axis of the gripper to transmit signals outward along a path generally parallel to the central, longitudinal axis of the gripper;
for the purpose of efficiently identifying the position of the cassette without user intervention to correctly transfer a cassette.

Suzuki shows a similar device having:
Claim 1: a second cassette handler arm (multiple 8’s; paragraph [0098]); wherein the second cassette handler arm is configured to only be able to reach the plurality of second cassette storage positions of the plurality of cassette storage positions (the plurality of second cassette storage positions is defined by where the second cassette handler places its cassettes);
Claim 22: a second cassette handler arm (multiple 8’s; paragraph [0098]); wherein the second cassette handler arm is configured to only be able to reach the plurality of second cassette storage positions of the plurality of cassette storage positions (the plurality of second cassette storage positions is defined by where the second cassette handler places its cassettes);
for the purpose of decreasing processing time of wafers in the wafer cassettes due to (an) additional handler arm(s) to increase efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger, Bonora, and Shatas as taught by Suzuki and include Suzuki’s similar device having:
Claim 1: a second cassette handler arm;
Claim 22: a second cassette handler arm;
for the purpose of decreasing processing time of wafers in the wafer cassettes due to (an) additional handler arm(s) to increase efficiency.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Bonora, Shatas, and Suzuki. Zinger discloses all the limitations of the claims as discussed above.
Zinger does not directly show:
Claim 11: wherein the cassette storage is configured to store at least 40 wafer cassettes.
Suzuki shows a similar device having:
Claim 11: wherein the cassette storage is configured to store at least 40 wafer cassettes (at 4; Suzuki suggests storing wafer cassettes in grid with a large number of spaces, at least 4 x 10 spaces);
for the purpose of decreasing processing time of wafers in the wafer cassettes due to more available cassettes to increase efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger, Bonora, and Shatas as taught by Suzuki and include Suzuki’s similar device having:
Claim 11: wherein the cassette storage is configured to store at least 40 wafer cassettes;
for the purpose of decreasing processing time of wafers in the wafer cassettes due to more available cassettes to increase efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinger in view of Bonora, Shatas, Suzuki, and Aburatani (US 8,814,488). Zinger discloses all the limitations of the claims as discussed above; and
Claim 16: at least one wafer transfer position in front of at least one wafer transfer opening provided in a wall bounding the cassette handling space, wherein the cassette handling mechanism is configured to additionally transfer wafer cassettes to and from at least one cassette load/retrieve position associated with the at least one wafer transfer position (FIG. 3).
Zinger does not directly show:
Claim 16: a cassette door opener device configured to open a cassette door of a wafer cassette which is placed at the wafer transfer position (42; column 6, lines 24-27 (etc.); FIG. 1 (etc.)).
Aburatani shows a similar device having:
Claim 16: a cassette door opener device configured to open a cassette door of a wafer cassette which is placed at the wafer transfer position;
for the purpose of providing a simple structure for removing the cassette door for efficient cassette door removal (column 2, lines 1-3 and 32-35). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zinger, Bonora, Shatas, and Suzuki as taught by Aburatani and include Aburatani’s similar device having:
Claim 16: a cassette door opener device configured to open a cassette door of a wafer cassette which is placed at the wafer transfer position;
for the purpose of providing a simple structure for removing the cassette door for efficient cassette door removal.

Response to Arguments
Applicant’s arguments, see pp. 8-9, filed 2 September 2022, with respect to the rejection(s) of claim(s) 1-2, 5-13, and 16-24 under Zinger (et al.) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zinger, Bonora, Shatas, Suzuki, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rogers et al. (US 2007/0134078) (“Rogers”) discloses multiple arms 224/234 in FIG. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652